Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 10/23/22 overcome the rejections set forth under 35 USC 112 in the office action mailed 4/27/22. The amendments do not overcome the rejections set forth under 35 USC 103, which are maintained below. A new ground of rejection under 35 USC 112(d), necessitated by the amendments, is also set forth below.

Double Patenting
Applicant is advised that should claims 30 and 39-40 and be found allowable, claims 43 and 45-46 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 47 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 47 recites the method of claim 45, where the solid is a separating surface utilized in a separation apparatus, but claim 45 requires the solid to be a mixing surface utilized in a mixing apparatus. Claim 47 therefore fails to further limit claim 45.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Applicant is advised to take care to amend claim 47 in such a way that it does not substantially duplicate claim 41.

Claim Rejections - 35 USC § 103
Claims 22, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoda (U.S. PG Pub. No. 2012/0101016).
In paragraph 11 Hosoda teaches a metal rolling oil composition comprising a base oil which can be a vegetable oil, as recited in claim 22, and a surfactant. In paragraph Hosoda teaches that the vegetable oil can be rapeseed oil, coconut oil, or palm oil, all as recited in claim 24. In paragraph 21 Hosoda discloses that the surfactant can be a propyleneglycol-ethyleneglycol copolymer, meeting the limitations of the surfactant comprising polyethylene glycol of claim 22, and the surfactant containing a polyethylene glycol/polypropylene glycol copolymer of claim 27. In paragraph 23 Hosoda discloses that the surfactant is preferably present in an amount of at least 0.1 parts by mass relative to 100 parts by mass of the base oil, preferably 0.1 to 10 parts by mass, leading to a weight percentage per volume range encompassing or overlapping the range recited for the surfactant of claim 22. 
The difference between Hosoda and the currently presented claims is that the surfactant concentration range of Hosoda overlaps or encompasses the claimed range rather than falling within it. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” The compositional limitations of claims 22, 24, and 27 are therefore rendered obvious by Hosoda. Additionally, since the composition of Hosoda meets the compositional limitations of the claims, it is considered to possess the frictional properties recited in amended claim 22.

	
Claims 22, 24, 27-28, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Botz (U.S. PG Pub. No. 2003/0181340).
In paragraph 3 Botz discloses lubricants used in metal hydroforming processes. In paragraph 10-11 and 13-14 Botz indicates that the lubricant comes into contact with the pressure-side fluid in the process, thereby indicating that the lubricant can exist at a solid:fluid interface as recited in claim 22, and the hydroforming process is a solid:liquid handling operation as recited in claim 28. In paragraph 14 Botz discloses that the lubricant can comprise a vegetable oil, as recited in claim 22, including a blown canola or rapeseed oil, meeting the limitations of claim 24, and in paragraph 15 discloses that the lubricant can further comprise a surfactant, which can be various polyethylene glycol-containing surfactants as recited in claim 22, including a polyethylene glycol/polypropylene glycol (polyoxyethylene/polyoxypropylene) block surfactant and a polyethylene glycol ether such as TRITON X-100, both meeting the limitations of the surfactants of claim 27. In paragraph 30 and step (II)(1) of claim 1 Botz discloses applying the composition to a solid surface, meeting the limitations of claim 36. 
The difference between Botz and the currently presented claims is that Botz does not disclose a concentration of surfactant within the range recited in claim 22. In paragraph 15 Botz discloses that the surfactant is present in an amount of 0.1 to 10% by weight of the composition, leading to a w/v concentration at least overlapping the range recited in claim 22. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” The compositional limitations of claims 22, 24, 27-28, and 36 are therefore rendered obvious by Botz. Additionally, since the composition of Botz meets the compositional limitations of the claims, it is considered to possess the frictional properties recited in amended claim 22.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Botz in light of the evidence provided by Raccanello (U.S. PG Pub. No. 2017/0223904).
The discussion of Botz in paragraph 7 above is incorporated here by reference. Botz discloses a composition meeting the limitations of claim 22, where the surfactant can be TRITON X-100. Raccanello, in paragraph 95, provides evidence that TRITON X-100 is a food-grade non-ionic surfactant. The composition of claim 26 is therefore rendered obvious by Botz in light of the evidence provided by Raccanello.

Claims 22, 24-25, 27-28, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over LaFay (U.S. Pat. No. 6,811,810) in view of Shiraishi (U.S. Pat. No. 5,122,288).
In column 1 lines 45-62 LaFay discloses a method of protecting cast cement and/or concrete comprising applying a biodegradable vegetable oil composition to the surfaces of a form used to cast the cement and/or concrete. In column 2 lines 31-46 LaFay discloses that the vegetable oil can be various oils meeting the limitations of the vegetable oil of claims 22 and 24, including soybean oil, and that the vegetable oil can be unrefined, therefore meeting the limitations of the unrefined non-degummed soybean oil of amended claim 25. 
In column 4 lines 7-15 LaFay discloses applying the composition to a solid surface of the type in contact with fresh concrete, meeting the limitations of the solid:fluid interface of claim 22 and the method limitations of claims 28 and 36. Cement or concrete meets the limitations of the suspension of a solid in a liquid of claims 33 and 35, and casting concrete is a part of a construction operation, as recited in claim 34. In column 2 lines 2-4 LaFay discloses that the composition can be an aqueous emulsion comprising the vegetable oil. In column 9 lines 4-6 LaFay discloses that the composition can further comprise a surfactant, but does not specifically disclose a surfactant comprising polyethylene glycol or the concentration of surfactant.
Shiraishi discloses in column 3 lines 17-31 an oil composition comprising a base oil which can be a vegetable oil, and two nonionic surfactants. In column 3 lines 31-34 Shiraishi discloses that one surfactant can be a copolymer of propylene glycol and ethylene glycol, meeting the limitations of the surfactant of claims 22 and 27. The surfactant is present in an amount of 0.2 to 5% by weight, leading to a w/v concentration overlapping the range recited in claim 22. In the examples Shiraishi discloses that the oil compositions are used as aqueous emulsions. The use of the surfactant system of Shiraishi, including the propylene glycol/ethylene glycol copolymer, as the surfactant in the composition of LaFay therefore meets the limitations of the compositions of claims 22, 24-25, and 27, and the method of claims 28 and 33-36.
It would have been obvious to one of ordinary skill in the art to use the surfactant system of Shiraishi, including the propylene glycol/ethylene glycol copolymer, as the surfactant in the composition of LaFay, as Shiraishi teaches that it is a suitable surfactant system for aqueous emulsions of oils, where the oil can be a vegetable oil. The compositional limitations of claims 22, 24-25, 27-28, and 33-36 are therefore rendered obvious by LaFay and Shiraishi. Additionally, since the composition of LaFay and Shiraishi meets the compositional limitations of the claims, it is considered to possess the properties recited in amended claim 22.

Claims 29 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over LaFay in view of Shiraishi  as applied to claims 22, 23-25, 27-28, and 33-36 above, and further in view of Furutani (U.S. Pat. No. 5,998,340).
The discussion of LaFay and Shiraishi in paragraph 9 above is incorporated here by reference. LaFay and Shiraishi disclose a method meeting the limitations of claims 28 and 36, but does not further disclose rinsing excess lubricant from the surface being lubricated.
In column 6 lines 6-8 Furutani discloses coating a substrate with a lubricant by methods including spraying, in accordance with column 4 lines 7-12 of LaFay. In column 6 lines 19-22 Furutani discloses that excess lubricant may be washed off with a solvent. Washing off the excess lubricant of LaFay and Shiraishi with a solvent, as taught by Furutani, meets the limitations of claims 29 and 37-38.
It would have been obvious to one of ordinary skill in the art to include a step of washing off the excess lubricant in with a solvent in the method of LaFay and Shiraishi, since Furutani teaches that it is a suitable method of removing excess lubricant that has been applied by spraying.


Allowable Subject Matter
Claims 30-32 and 39-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if amended to eliminate duplicate claims as identified in paragraph 3 above.
 	The prior art, as exemplified by the references discussed in the above rejections, does not render obvious a method of applying the claimed composition to a working surface in a centrifugal separation, water or waste treatment process, or food processing operation, and it would not have been obvious to one of ordinary skill in the art to modify the methods of Botz or LaFay in order to arrive at the claimed methods since Botz and LaFay teach metalworking and concrete casting methods, which are substantially different than the methods of claims 30-32 and 43-44. The references cited in the International Search Report also do not teach or render obvious the claimed method. It is noted that the WO 03/068897 A1 reference cited in the ISR teaches a composition comprising fatty acids which can be derived from vegetable oil, but not vegetable oils themselves. Claims 39-42 and 45-46 require that the mixing surface be utilized in a mixing apparatus and a separating surface utilized in a separation apparatus. These claims have been interpreted as requiring that the mixing surface and separating surface actually be present in a mixing apparatus and a separation apparatus, rather than just being capable of use in such apparatuses. The cited references do not disclose or render obvious lubricating a mixing surface of a mixing apparatus or a separating surface of a separation apparatus with the claimed composition. 

Response to Arguments
Applicant's arguments filed 10/23/22 have been fully considered but they are not persuasive. Regarding the obviousness rejections under 35 USC 103, applicant argues that the compositions provide an unexpected improvement in lubricity when the surfactant is present in the claimed composition. As discussed in previous office actions, applicant has not met the requirements for establishing evidence of unexpected results sufficient to rebut a prima facie case of obviousness. Applicant’s submission of 10/23/22 includes a declaration by Junqueira asserting that an unexpected reduction in friction is found when surfaces are treated with coating formulations having a surfactant concentration within the claimed range, but as in the specification, the declaration provides no data in support of this assertion. As discussed in MPEP 716.01(c), to be of probative value, objective evidence should be supported by actual proof. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument."). Similarly, attorney arguments cannot take the place of evidence in the record. In order to successfully overcome a prima facie case of obviousness through a showing of unexpected results, applicant must provide a comparison with the closest prior art which shows unexpected and significant superior results commensurate in scope with the claims.In this case, given the breadth of the claims and the lack of any experimental data, applicant has not demonstrated evidence of unexpected results commensurate in scope with the claims, and therefore fails to successfully rebut the prima facie cases of obviousness set forth in the rejections.
Applicant also alleges that the claimed reduction in friction would not be inherent to the teachings of the cited references. However, applicant has not provided any evidence or reasoning as to why the compositions of the cited references would not provide the claimed reduction in friction, even though they meet the compositional limitations of the claims, including a surfactant concentration range encompassing the claimed range. Applicant has not provided any counterexamples (or any data at all) to demonstrate that the cited references would not necessarily produce the claimed reduction in friction.
Regarding the rejection of claims 29 and 37-38 over LaFay, Shiraishi, and Furutani, applicant asserts that Furutani is directed to dry lubricants for ferromagnetic recording tapes, where the dry lubricants are susceptible to hydrolysis, and that the teachings of Furutani are not relevant to the methods of LaFay and Shiraishi. However, one of ordinary skill in the art would recognize that the principle of washing a surface with a solvent in order to remove excess lubricant is not exclusive to the specific lubricated surface of Furutani, and applicant has not provided any reasoning as to why one of ordinary skill in the art would not have a reasonable expectation of success in using the rinsing method of Furutani in the method of LaFay and Shiraishi. 
Regarding newly added claims 43-47, the claims still depend, directly or indirectly, from claim 22, and claims 43-46 have therefore been objected to as being dependent on a rejected base claim, while claim 47 has been rejected under 35 USC 112(d) since it does not further limit claim 45. As discussed above, claims 43 and 45-46 are substantial duplicates of claims 30 and 39-40.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771